DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6, 8, 12, 17, 19-26, 28-37, and 41-49 are rejected under 35 U.S.C. 103 as being unpatentable over Stegner (US 3,399,818) in view of d’Este (1,942,917) in view of Malone (US 2002/00643418 A1).
Regarding claims 8, 17, 20, 22, 24, 26, 33-34, 36-37, and 43-48, Stegner teaches a packaging assembly comprising: a box 30 (Figs. 1-2) comprising a front 32, a back 32, a first side 34, a second side 34, and a bottom 36; and a plurality of top flaps 36 and 38 hingedly coupled to the front, the back, the first side, and the second side; a liner (Fig. 2) comprising: a bag 10; 
Regarding the single piece of insulative material, Stegner teaches the structure is suitable with any flexible bag material (col 1 lines 65-70) and teaches paper materials and lay flat bags (col 3 lines 15-25) but does not explicitly mention insulation.  d’Este teaches an insulation bag that is formed using a first paper panel 2 and a paper second panel 4 (Fig. 4), the single piece of insulative 12 material comprises a paper and/or fiber based material (pg. 1 lines 65-67) extending unbroken from end to end across the lining and is captured between the panel 2 and the second panel 4 (Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the structure of Stegner to use the bag material of d’Este with the motivation of insulating and protecting temperature sensitive contents.  Materials taught by d’Este are recyclable.  The examiner uses the broadest reasonable interpretation of shape memory 
Regarding the bag shape, Stegner teaches the bag closes by a folding down a series of bag extended sections for form a lid.  Malone teaches an analogous packing assembly and teaches providing a bag shape for a wide mouth bag (Fig. 1), as an alternate to the dual closure flap style bag (Fig. 14; 0042-0043) matching the style taught by Stegner, and Malone teaches shaping a bag liner extending across a bend line defining a connection of a single liner flap portion that functions as a lid with a liner body portion, the liner body portion comprising a plurality of sub-portions, the single liner flap portion forming a lid sized to cover covering entirety of the opening of the substantially block-shaped cube shaped cavity (Fig. 1) as an alternative bag shape (Fig. 14).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Stegner to use the bag shape of Malone with the motivation of design preference, as it constitutes a simple substitution to a known alternate to obtain predictable results.
Regarding claims 2, 21, 23, 25, 28-32 and 41-42, Stegner modified with the bag closure of Malone teaches the plurality of sub-portions of the liner body portion comprises a front 12 and a bottom 24 (Figs. 1-2), the bag extending across a second bend line defining connection of the front of the liner body portion with the bottom of the liner body portion (Fig. 4), and comprises a back, the bag extending across a third bend line defining connection of the back of the liner body portion with the bottom of the liner body portion, and the liner comprises a first 
Regarding claims 6, 12, 19, 35, Stegner is modified to use the insulation material of d’Este, and d’Este teaches materials that are recyclable (pg. 1 lines 64-68).
Regarding claim 49, Stegner teaches the first panel bend line 26 bisects the corrugated cardboard panel (Figs. 5-6).

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.  
Applicant argues that the examiner mischaracterizes Stegner (US 3,399,818); arguing that Stegner teaches use of limp bags and away from a bag demonstrating shape memory.  The examiner disagrees.  Stegner teaches a combination of self-sustaining support panel and bag for the purpose of facilitation insertion of a bag in a box and maintaining a bag in a fully distended condition (col 1 lines 10-20) and supported condition during a filling operation to alleviate stresses from a bag to avoid tearing (col 37-42).  Stegner does say that the more flexible the material, the more the advantages will be realized (col 1 lines 60-70), but the examiner does not agree that this statement means that using a less flexible material would have no advantage at all.  Stegner highlighting a particular application does not constitute teaching away from other applications.  One of ordinary skill in the art would understand that unless a bag was completely self-sufficient, the support panel would still facilitate loading and 
Applicant argues that the new limitation ‘demonstrating a shape memory’ further distinguishes from the teachings of Stegner, thus teaching away from Stegner.  The examiner notes that the specification does not provide a definition for shape memory.  The examiner uses the broadest reasonable interpretation of shape memory to include the meaning “the ability of a material to resume an original configuration after applied changes” (marriam-webster.com).  Stegner teaches use with lay flat bags (col 3 lines 16-19) and Stegner is modified with a lay flat bag of d’Este, which mean the original position is closed.  An ability to return to a lay flat configuration would not make any difference to the teachings of Stegner; and therefore not teach away from Stegner.  Where it means the material has some bias to an original configuration, this would actually support such a combination. Stegner teaches the support panel is for holding the bag open for filling (col 1 lines 10-20).  While Stegner says this is particularly advantageous when a bag is limp and has no ability to hold itself open, one of ordinary skill in the art would understand that this would also be particularly desirable for filling by holding open a bag that biases to the closed position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734